Motion, insofar as it seeks leave to appeal from the March 2017 Appellate Division order, dismissed upon the ground that it does not lie, appellant having previously moved for leave to appeal to the Court of Appeals from the Appellate Division order from which leave to appeal is currently sought ( 29 N.Y.3d 1047, 56 N.Y.S.3d 509, 78 N.E.3d 1194 [2017] ); motion, insofar as it seeks leave to appeal from the October 2017 stipulation, dismissed upon the ground that no appeal lies from the stipulation to discontinue the entire action without prejudice.